Title: Thomas Jefferson to Thomas Whittington, 4 September 1812
From: Jefferson, Thomas
To: Whittington, Thomas


          Sir Poplar Forest Sep. 4. 12.
          In mr Scott’s suit against me for the lands I sold Harrison a meeting is appointed to take depositions at mr Claxton’s on the lands of Yancey & Bradford, formerly a part of this tract, on Wednesday next, the 9th inst. at 10. aclock in the forenoon. I have to request the favor of you to attend this meeting, as I wish to take your deposition as to some things which passed at the resurvey at which you were present I think also you know something of mr Scott’s having formerly endeavored to purchase the lands from me. your compliance herein will oblige Sir
          your humble servtTh: Jefferson
        